DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/31/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 5, 7-9, 11, 14-17, and 19-24 are pending (claim set as filed on 03/14/2022).

Priority
	This application a 371 of PCT/EP2017/000574 filed on 05/11/2017 which has a foreign application to EP 16 001 807.3 filed on 08/17/2016.

Information Disclosure Statement
	The Information Disclosure Statement filed on 01/07/2022 has been considered.


Examiner’s Response to Amendments/Arguments
Applicant’s amendments and arguments filed on 03/14/2022 have been fully considered. In response to Applicant’s argument from pages 8-9 of the remarks, the previously
applied claim rejection over the stand alone reference of Cho has been withdrawn necessitated by Applicant’s amendment to include the limitation of “a whole blood exosome population”. The evidentiary disclosure by Li supports Applicant’s assertion that the exosomes from whole blood is structurally different and distinguishable from the adipose stem cell derived exosomes taught by Cho. 
	However, the amended claimed invention remains obvious over the combination of Cho in view of Wehling because the reference of Wehling teaches this limitation of “a whole blood exosome population”.

Claim Interpretation
	Regarding base claim 1 which is drafted to comprise two distinct methods: (1) a method of using a pharmaceutical preparation; and (2) a method of making/producing a pharmaceutical preparation. However, the claimed invention is interpreted, as a whole, to be directed to a method of treatment (i.e. a method of using) because the “claim preamble has the import that the claim as a whole suggests for it” (MPEP 2111.02). In other words, the claim’s preamble reciting “a method for treating skin ageing” infers an overall method of treating a specific disease or disorder. Although, the claim recites product-by-process limitations that describes a method of making or manufacturing a pharmaceutical preparation within said method of treatment, however, said limitations of “produced by a process comprising contacting a liquid collected from an organism” and “said process further comprises incubating said liquid in said vessel or containment means” have been considered but are given limited patentable weight because it is the claimed invention as a whole that must be considered which is a method of injecting a therapeutically-effective amount of pharmaceutical preparation in the instant case (MPEP 2141 (I)). Accordingly, under the broadest reasonable interpretation (BRI) and in light of the specification, the claimed invention as a whole is interpreted to be a method of injecting whole blood exosome population into a patient or subject for treating aging skin. 

Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7-8, 11, 14-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2017/0209365 A1, which has a WO 2016/072821 with a prior publication date of 05/12/2016 and a PCT filing date of 11/09/2015) in view of Wehling (US 2009/0047242 A1) as evidenced by Mayo Clinic and Hopkins -  all references previously provided.
Regarding claim 1, Cho’s general disclosure relates to a cosmetic composition for skin whitening, wrinkle improvement or skin regeneration containing an exosome derived from stem cells (see ¶ [0002], [0100]). Claim interpretation: skin wrinkle is a specie of skin ageing. Cho teaches an injectable preparation comprising a composition for inducing differentiation into adipocytes or regenerating adipose tissues. The injectable preparation may include, as an active ingredient, an exosome (claim 1(b)) derived from stem cells differentiating into adipocytes, and a hydrogel (see ¶ [0099]). The cosmetic composition is applied in the form of being absorbed into the skin using a microneedle (see ¶ [0036]). 
Regarding claims 1, 5, 7, 19-20, and 22-23 pertaining to the product-by-process limitations of making the pharmaceutical preparation, as noted the claim interpretation section above, the MPEP at 2113 (I) states that “the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. Cho teaches the composition may include, as an active ingredient, an exosome derived from stem cells differentiating into adipocytes (see ¶ [0020]). Cho teaches a method of isolating exosomes comprising culturing human adipose tissue-derived stem cells, incubating, concentrating, and collecting thereof (see ¶ [0058]). 
Regarding claim 8, Cho teaches the formulations for parenteral administration include sterile aqueous solutions, non-aqueous solvents, suspensions, emulsions, lyophilization formulations (claim interpretation: lyophilized formulations are freeze-dried forms that are reconstituted with a diluent for injectable final form) and suppositories (see ¶ [0024]). 
Regarding claim 11, Cho teaches the pharmaceutical composition may be parenterally or orally administered depending on the purpose, and may be administered once or multiple times daily as needed such that the amount administered is 0.1 to 500 mg, 1 to 100 mg per kg. The effective dosage for a specific patient varies depending on the patient's body weight, age, gender, health conditions, diet, the period of administration, the mode of administration, excretion rate, the severity of the disease and the like (see ¶ [0027]). 
Regarding claims 1 and 14’s limitation pertaining to the skin ageing disorders, Cho teaches the treatment of skin whitening, wrinkle improvement or skin regeneration containing, an active ingredient, an exosome derived from stem cells (see ¶ [0053]). Claim interpretation: the claims are to be given the broadest reasonable interpretation (BRI) standard and therefore, some species in amended claim 1 are applicable to the general patient population (e.g. “a disorder caused by oxidative damage”, “DNA damage”, “a disorder caused by telomere shortening”). Therefore, the Cho reference meets these disorders because one of ordinary skill in the art would have reasonably envisage and understood the patient population disclosed in Cho are subjects having the disorders of wrinkles which are considered to be disorders caused by oxidative damage or a disordered caused by UV-dependent DNA damage. It is common knowledge that sun exposure contributes to wrinkling due to ultraviolet (UV) light irradiation which reads on claim 1’s limitation of “DNA damage” and/or claim 14’s limitation of, for example, “said disorder caused by DNA damage is a disorder caused by UV-dependent DNA damage”. Mayo Clinic (evidentiary document) discloses that “ultraviolet radiation, which speeds the natural aging process, is the primary cause of early wrinkling. Exposure to UV light breaks down your skin’s connective tissue — collagen and elastin fibers, which lie in the deeper layer of skin (dermis)”. Additionally, Hopkins (evidentiary document) discloses that the sun’s ultraviolet light damages DNA via oxidative damage.
Regarding claims 15-16, Cho teaches the injectable preparation may be administered to mammals such as rats, mice, livestock, humans and the like via oral, rectal or intravenous, intramuscular, subcutaneous, intrauterine or intra-cerebral-ventricular injection (see ¶ [0048]). Although the disclosure of Cho does not specify the claimed age range, one of ordinary skill in the art would have at once envisage or readily ascertain an adult human individual being 30+ years of age or older because it is common knowledge that skin wrinkles becomes more visible or apparent with increasing age and most recognizable, for instance, around middle age (MPEP 2144.03). 
Regarding claim 24, Cho teaches autologous grafting, the method uses parts of the body of a subject under operation. Therefore, the method incurs no issue of tissue or immune rejection and no observed immune response (see ¶ [0003]-[0004]). 
However, Cho does not teach: wherein the pharmaceutical preparation contains a whole blood exosome population (claim 1’s limitation); or wherein the pharmaceutical preparation contains the concentrations of cytokines as seen in claim 17; or comprises serum or plasma (claim 21).
Wehling discloses a method for the production of conditioned blood compositions which comprise induced factors, and to conditioned blood compositions preparable by the method and to the use thereof for the treatment or prevention of a disorder of the human or animal body (see abstract). Wehling teaches obtaining whole blood, incubating, and contacting in a vessel having an internal surface to obtain a conditioned blood composition (see ¶ [0014]-[0018]). Wehling teaches active substances to be present within the blood composition also in form of vesicles, microvesicles or exosomes (see ¶ [0021]). A blood composition means in the present case a composition of blood, in particular consisting of blood plasma, serum and blood cells, which comprises at least one component which is selected from proteins such as factors and cytokines. A blood serum composition does not comprise cellular constituents (see ¶ [0020]-[0023]). Wehling teaches the blood compositions comprises IL-6 in a range of 30-1000 pg/ml (see ¶ [0025]); comprises interleukin-1 receptor antagonist (IL-1Ra) in a proportion of from 30 to 50,000 pg/ml (see ¶ [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or use the conditioned blood composition comprising plasma, serum containing exosomes and cytokines or factors such as taught by Wehling in the method of Cho. The ordinary artisan would have been motivated to do so is because Wehling recognizes that exosomes containing cytokines or factors are found in the blood and further discloses a process to obtain high proportions of certain induced factors. Thus, using Wehling’s composition comprising exosomes would have been obvious as (a) combining prior art elements according to known methods to yield predictable results; or (b) simple substitution of one known element for another to obtain predictable results (MPEP 2141 (III): Exemplary Rationales for a conclusion of obviousness) because it represents another source for obtaining exosomes. The ordinary artisan would have had a reasonable expectation of success because both disclosures are directed to compositions comprising exosomes for injection into a patient.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Wehling as applied to claims 1, 5, 7-8, 11, 14-16, 18-20, and 22-24 above, and in view of Micheels (Quantifying Depth of Injection of Hyaluronic Acid into the Dermis, 2016).  
Cho’s disclosure is discussed above as it pertains to a method of treating skin wrinkles comprising subcutaneous injection of a pharmaceutical composition comprising exosomes.
However, Cho does not teach: wherein said injecting is carried out at a depth of less than 3 mm and is into a dermis or a subcutis (claim 9).
Micheels is directed to products for the treatment options for cosmetic corrections of facial lines and wrinkles (see page 483: Introduction, left col.). Micheels further investigates the injection depths of various layers of the skin and further discloses, for example, depth of 2.56 mm for dermis layer injection (see page 483, right col. and Table 1 or Table 3). 
It would have been obvious to one of ordinary skill in the art to perform injecting carried out at a depth of less than 3 mm and is into a dermis or a subcutis such as taught by Micheels in the method of Cho-Wehling. Micheels discloses the thickness of the dermis layer varies from one body area to another and but suggests, for example 2.56 mm for the cheek (see page 483, right col.). Moreover, to the ordinary artisan, the injection depth of a pharmaceutical preparation would have been readily apparent and optimizable for the proper administration of a pharmaceutical composition. The ordinary artisan would have had a reasonable expectation of success as both Cho and Micheels are in the same field of endeavor directed to cosmetic injections for the treatment of skin wrinkles.


Claims 1, 5, 7-8, 11, 14-15, 17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2016/0076654 A - cited in the IDS filed on 01/07/2022) in view of Wehling (US 2009/0047242 A1).
	Kim’s general disclosure relates to a composition for prevention or improvement of cellular senescence, comprising as an active ingredient an exosome isolated from a stem cell which can be used as a composition for treating diseases associated with cellular senescence, and as a cosmetic composition for improving skin aging (see abstract & ¶ [0001]). Kim teaches cellular aging attributed to telomere shortening, DNA damage (claim 14) (see ¶ [0002]).
	Regarding claim 8, Kim teaches pharmaceutical preparations in dry form (see ¶ [0023]-[0024]).
Regarding claim 11, Kim teaches administration of once a day or may be in several divided doses (see ¶ [0026]).
Regarding claim 15, Kim teaches the subject being a mammal including a human (see ¶ [0027]).
However, Kim does not teach: wherein the pharmaceutical preparation contains a whole blood exosome population (claim 1’s limitation); or wherein the pharmaceutical preparation contains the concentrations of cytokines as seen in claim 17; or comprises serum or plasma (claim 21).
Wehling discloses a method for the production of conditioned blood compositions which comprise induced factors, and to conditioned blood compositions preparable by the method and to the use thereof for the treatment or prevention of a disorder of the human or animal body (see abstract). Wehling teaches obtaining whole blood, incubating, and contacting in a vessel having an internal surface to obtain a conditioned blood composition (see ¶ [0014]-[0018]). Wehling teaches active substances to be present within the blood composition also in form of vesicles, microvesicles or exosomes (see ¶ [0021]). A blood composition means in the present case a composition of blood, in particular consisting of blood plasma, serum and blood cells, which comprises at least one component which is selected from proteins such as factors and cytokines. A blood serum composition does not comprise cellular constituents (see ¶ [0020]-[0023]). Wehling teaches the blood compositions comprises IL-6 in a range of 30-1000 pg/ml (see ¶ [0025]); comprises interleukin-1 receptor antagonist (IL-1Ra) in a proportion of from 30 to 50,000 pg/ml (see ¶ [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or use the conditioned blood composition comprising plasma, serum containing exosomes and cytokines or factors such as taught by Wehling in the method of Kim. The ordinary artisan would have been motivated to do so is because Wehling recognizes that exosomes containing cytokines or factors are found in the blood and further discloses a process to obtain high proportions of certain induced factors. Thus, using Wehling’s composition comprising exosomes would have been obvious as (a) combining prior art elements according to known methods to yield predictable results; or (b) simple substitution of one known element for another to obtain predictable results (MPEP 2141 (III): Exemplary Rationales for a conclusion of obviousness) because it represents another source for obtaining exosomes. The ordinary artisan would have had a reasonable expectation of success because both disclosures are directed to compositions comprising exosomes for injection into a patient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 5, 7-9, 11, 14-17, and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 31-32, 34, 44, and 47-50 (claim set as filed on 09/24/2021) of co-pending Application no. 16/325,944. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and co-pending ‘944 are directed methods of treating skin ageing comprising administering a pharmaceutical preparation comprising exosome.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653